Citation Nr: 1627437	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected post-operative meniscectomy and anterior cruciate ligament (ACL) repair of the left knee with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from April 1978 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the pending appeal must be remanded for further development.

The Veteran was last afforded a VA examination, which addressed his left knee disability, in October 2012.  At that time, he reported he experiences flare-ups of left knee symptoms.  The examiner noted, "[t]he claimant describes the impact as extreme pain, difficulty walking, or bending of left leg."  However, the examiner did not elicit any details concerning the frequency of these flare-ups and, more significantly, he did not estimate the impact of these flare-ups on the Veteran's range of motion.  Moreover, the Veteran has asserted that he now wears a left knee brace, which was prescribed to manage his left knee instability.  See, e.g., the notice of disagreement dated April 2013.  This was also not addressed in the VA examination report.  The evidence of record is therefore lacking with regard to the current severity of the service-connected left knee disability.  Thus, to ensure that the record reflects the current extent of this service-connected disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, the record suggests that the Veteran receives on-going medical treatment at Tinker Air Force Base (AFB).  The RO previously requested and received the Veteran's treatment records from Tinker AFB; however, a request for records has not been made since 2012.  Further, as indicated above, the Veteran has asserted that he is now prescribed a left knee brace by VA.  No VA treatment records have been requested or associated with the record.  Thus, upon remand, any pertinent records of the Veteran's ongoing treatment through Tinker AFB and VA should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of the Veteran's treatment at Tinker AFB dating from October 2012 and any records of VA treatment dating from 2011.  All such available documents must be associated with the claims file.

2. Once the above-requested development has been completed, the Veteran should be afforded a VA orthopedic examination to determine the current severity of the service-connected post-operative meniscectomy and ACL repair of the left knee with DJD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.
The examiner should report the range of motion of the left knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should indicate the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner should specifically address the Veteran's use of a knee brace and indicate whether there is instability of the knee.  If there is instability, the examiner should indicate the level of severity of such instability.

The examiner should also address the impact of the service-connected left knee disability upon the Veteran's employment and daily life.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Thereafter, adjudicate the claim on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

